Exhibit 10.2
thecoca-colacompany1.jpg [thecoca-colacompany1.jpg]


COCA-COLA PLAZA
ATLANTA, GEORGIA


ADDRESS REPLY TO
BRIAN J. SMITH
PRESIDENT & CHIEF OPERATING OFFICER
P.O. Box 1734
Atlanta, GA 30301
_________
404.676.9818
Fax: 404.598.0818















September 14, 2020
    
Henrique Braun
Rio de Janeiro, Brazil
    
Dear Henrique,
    
We are delighted to confirm your promotion as Operating Unit President, Latin
America, with an effective date of October 1, 2020. You will report to me. The
information contained in this letter provides details of your new position.
◦Your principal place of assignment will continue to be Rio de Janeiro, Brazil.
You will continue to be employed by Recofarma Industria do Amazonas Ltda.
◦Your annual base pay for your new position will be USD 580,000.
•You will continue to be eligible to participate in the annual Performance
Incentive Plan. Any payment will depend on both the business performance and
your personal contributions. Awards are made at the discretion of the Talent and
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. As a discretionary program, the performance factors,
eligibility criteria, payment frequency, award opportunity levels and other
provisions are variable. The plan may be modified from time to time.
◦You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive (LTI) program. Awards are made at the discretion of the
Talent and Compensation Committee of the Board of Directors based upon
recommendations by Senior Management. You will be eligible to receive LTI awards
within guidelines for the job grade assigned to your position, and based upon
your leadership potential to impact the Company’s future growth. As a
discretionary program, eligibility criteria, award opportunity levels, the award
timing, frequency, size and mix of award vehicles are variable
◦You are expected to maintain share ownership pursuant to the Company’s share
ownership guidelines at a level equal to four times your base pay. Because this
represents an increase from your prior target level, you will have an additional
2 years, or until December 31, 2022, to meet your requirement. You will be asked
to provide information in December each year on your progress toward your
ownership goal, and that information will be reviewed with the Talent and
Compensation Committee of the Board of Directors the following February.




--------------------------------------------------------------------------------

Henrique Braun
September 14, 2020
Page 2


◦You will continue to be eligible for the Company’s Financial Planning
Reimbursement Program which provides reimbursement of certain financial planning
services, up to USD 10,000, subject to taxes and withholding.
◦You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.
◦As a mobile assignee, you will continue to participate in the Global Mobility
Tier 1 HQ Program and be provided the standard benefits of that program. The
duration and type of assignment are contingent upon the business needs of the
Company provided suitable performance standards are maintained. The Code of
Business Conduct, Confidentiality Agreements, or any other document related to
knowledge you acquire of Company business or conducting business remain in
effect during international assignments.
◦This letter is provided as information and does not constitute an employment
contract.
    
Henrique, I feel certain that you will find challenge, satisfaction and
opportunity in this role as we start our journey together during this important
time.


Sincerely,


/s/ Brian J. Smith     
    
Brian J. Smith
President and Chief Operating Officer
    
C:    Carl Saunders
    Executive Compensation
    Executive Services
    Global Mobility    
    
    
I, Henrique Braun, accept this offer
    
    
Signature: /s/ Henrique Braun            
    
    
Date: September 30, 2020                  
    





